Citation Nr: 1314722	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  97-33 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for anal pruritus, including as secondary to service-connected diabetes mellitus.

3.  Entitlement to an increased rating in excess of 20 percent for service-connected residuals of compression fracture at L2 and L3 with deformity of a vertebral body. 

4.  Entitlement to special monthly compensation (SMC) for loss of use of the bilateral lower extremities. 

5.  Entitlement to an earlier effective date prior to May 6, 2005 for the grant of service connection for a left knee disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1975. 

This case has a lengthy procedural history and initially came to the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision by the RO in Cleveland, Ohio, that in pertinent part, denied an increase in a 20 percent rating for a service-connected spine disability.  This case also came to the Board on appeal from a December 2005 rating decision that in part denied service connection for hypertension and anal pruritus, and denied entitlement to SMC based on loss of use of the lower extremities.  During the course of the appeal, jurisdiction of the case was transferred to the RO in Detroit, Michigan.  

In an October 2006 decision, the Board granted a higher 50 percent rating for service-connected posttraumatic stress disorder, granted higher 30 percent ratings for service-connected residuals of fractures of the left and right tibia and fibula, denied an increase in a 20 percent rating for a service-connected spine disability, and denied an increase in a 10 percent rating for a service-connected scar of the right heel.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 order, the Court granted the parties' Joint Motion for Partial Remand, vacated only that part of the Board's October 2006 decision which denied an increase in a 20 percent rating for the spine disability and denied an increase in a 10 percent rating for the heel scar, and remanded these two issues.  In October 2009, the Board, in turn, remanded these issues to the RO via the Appeals Management Center (AMC) for additional development in compliance with the Court's order.  In its October 2009 decision, the Board also denied entitlement to service connection for a dental disability, and remanded the other issues for additional development.  

On remand, in a March 2011 rating decision, the AMC granted service connection and a 10 percent rating for osteoarthritis of the left knee, effective May 6, 2005.  The Veteran was notified of this decision by a letter dated on March 14, 2011.  On March 7, 2012, VA received a timely notice of disagreement from the Veteran, in which he appealed for an earlier effective date for the grant of service connection. As will be discussed below, this issue must be remanded for a statement of the case.

In an August 2011 Board decision and remand, after the Veteran withdrew his appeal as to the issue of entitlement to a higher rating for a right heel scar, the Board dismissed his appeal as to this issue, and remanded the following issues to the AMC for additional development:  entitlement to service connection for hypertension, anal pruritus, and erectile dysfunction, entitlement to an increased rating for a spine disability, and entitlement to SMC based on loss of use of the lower extremities.  The case was subsequently returned to the Board.

There are other issues that are not currently in appellate status.  During the pendency of this appeal, in a June 2009 rating decision, the RO granted service connection and a 100 percent rating for coronary artery disease, effective November 10, 2008.  The Veteran is also in receipt of SMC under 38 U.S.C.A. § 1114(s).  The effective date of the grant of service connection for coronary artery disease was confirmed and continued in a December 2011 rating decision of the RO in Huntington, West Virginia.  In an August 2012 rating decision, the AMC granted service connection for erectile dysfunction and awarded SMC based on loss of use of a creative organ, each effective from August 30, 2004.  Since the Veteran did not appeal these determinations, these claims are no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that a claimant must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, this case must be remanded again.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate his claims and to afford him every possible consideration.  Moreover, when any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

The AMC issued a supplemental statement of the case in January 2013, and the only evidence considered in that supplemental statement of the case was the reports of VA examinations conducted in September 2011 and December 2012, despite the fact that voluminous additional VA medical records were associated with the Veteran's claims file after the last supplemental statement of the case in March 2011.  Some of this evidence is pertinent to the appeal issues listed above, but this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review.  See 38 C.F.R. §§ 19.31, 19.37; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

In its August 2011 remand, the Board noted that in a March 2011 statement, the Veteran reported that there were outstanding relevant VA treatment records from the Columbus, Ohio VA outpatient clinic that were not yet associated with his claims file.  On remand, the AMC was asked to obtain these records, and to contact the Veteran and ask him to identify all medical care providers who treated him for the disabilities on appeal, and obtain any identified records.  The AMC was also asked to arrange for VA examinations to determine the current severity of the service-connected spine disability, and regarding the etiology of the Veteran's claimed hypertension and anal pruritus.  For the reasons discussed below, the Board finds that the VA medical opinions regarding hypertension and anal pruritus are inadequate.

A review of the file reflects that many of the remand actions were completed; the AMC wrote to the Veteran in August 2011, and asked him to identify all healthcare providers who treated him for the disabilities on appeal, VA examinations were conducted in September 2011 and December 2012, and some VA treatment records were obtained and associated with the claims file.  However, all of the requested actions were not completed.

Service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability, namely, the Type II diabetes mellitus, or the medications taken for this or any other service-connected disability. 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The primary basis of the Veteran's claims for service connection is that his hypertension and anal pruritus were caused or aggravated by his already service-connected Type II diabetes mellitus, or by his medications for service-connected disabilities, so are secondary to a service-connected disability.  The Veteran has undergone several medical examinations, and medical opinions have been obtained as to whether these two disabilities were caused by diabetes mellitus or the medication he takes for this disability.  See reports of VA examinations in February 2005, March 2010, and September 2011.  However, the September 2011 VA examination report (a disability benefits questionnaire (DBQ)), was not fully completed, and a medical opinion was not provided as to question number 7, regarding possible aggravation of a non-service-connected disability by a service-connected disability, as to either claimed disability.  Although the examiner indicated that there has been stability in the hypertension, there is no clear statement on whether or not there has been aggravation by a service-connected disability or by treatment for a service-connected disability.

The Board therefore finds that these medical nexus opinions are inadequate for rating purposes, in turn necessitating additional medical comment on this issue of aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).  See, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion in relation to other relevant evidence).

It appears that all relevant VA medical records have not been obtained, despite the instructions in the prior remand, and this must be done prior to appellate review.  See Stegall, supra; 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In prior supplemental statements of the case, the agency of original jurisdiction (RO or AMC) considered VA outpatient treatment records dated from 1974 to November 2005.  In a March 2011 supplemental statement of the case, the AMC noted that it considered reports of VA examinations and VA outpatient treatment records dated from March 1999 to March 2005.  In response to this supplemental statement of the case, and in a March 2011 statement, the Veteran referenced the listed VA treatment records, and said his current and past treatment records were located at the VA outpatient clinic in Columbus, Ohio, and he had been a patient there for more than 25 years.  His statements, and a review of the claims file, indicate that he continues to be treated at that facility and there are outstanding VA treatment records.  The claims file now contains VA outpatient treatment records dated from service to March 2006, and from March 2010 to October 2011.  The AMC should obtain any relevant VA treatment records that are not already on file, including from March 2006 to March 2010, and since October 2011, and associate them with the paper claims file or with the Veteran's electronic Virtual VA folder.  Id.

With respect to the appeal for an increased rating for a service-connected spine disability, the Board notes that when rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The appeal for an increased rating for a service-connected spine disability has been pending since October 1996, and the rating period on appeal is from October 1995 to the present.  See 38 C.F.R. § 3.400(o)(2).  However, in a claim for an increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Thus, on remand, the AMC must obtain and consider relevant medical evidence throughout this entire period (from October 1995 to the present), with consideration of potential staged ratings, and with consideration of the former and revised criteria for evaluating spine disabilities.  See 38 U.S.C.A. § 5110(g) (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Hart v. Mansfield, 21 Vet. App. 505 (2007); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  

In other words, the AMC must ensure that the claims file contains all relevant VA treatment records regarding the service-connected spine disability dated since October 1995, and any relevant VA treatment records regarding treatment for hypertension, anal pruritus, or leg disabilities, as they are constructively of record.  

With respect to the issue of entitlement to an earlier effective date for the grant of service connection for a left knee disability, in a March 2011 rating decision, the AMC granted service connection and a 10 percent rating for osteoarthritis of the left knee, effective May 6, 2005.  The Veteran was notified of this decision by a letter dated on March 14, 2011.  On March 7, 2012, VA received a timely notice of disagreement from the Veteran, in which he appealed for an earlier effective date for the grant of service connection.  38 C.F.R. § 20.201.  Where, as here, a notice of disagreement has been filed regarding a claim, but a statement of the case concerning the claim has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Then, the Veteran must be given an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a  VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA medical records of treatment for a spine disability, hypertension, anal pruritus, or leg disabilities that are not already on file, and associate them with the paper claims file or with the Veteran's electronic Virtual VA folder.  In particular, obtain any relevant VA medical records dated from March 2006 to March 2010, and from October 2011 to the present.

2.  Upon receipt of all additional records, forward the claims file to the examiner who conducted the September 2011 VA examination, to obtain an addendum medical  opinion as to the etiology of the current hypertension and anal pruritus.  If that examiner is unavailable, a medical opinion should be obtained from an appropriate medical provider.

The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's already service-connected Type II diabetes mellitus or any medication for a service-connected disability caused, or alternatively, aggravated any current hypertension or anal pruritus?  

(The September 2011 VA compensation examiner only indicated the service-connected Type II diabetes mellitus and medication for same did not cause the hypertension or anal pruritus, without also commenting on the alternative possibility of aggravation.)  Comment is needed concerning this other possibility, as well.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  So, if possible, there needs to be some comparison with his baseline of disability versus the disability he now has as a result of the aggravation, again, assuming first it is determined there has been aggravation.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Send the Veteran and his representative a statement of the case addressing the issue of entitlement to an earlier effective date for the grant of service connection for a left knee disability.  Advise him of the time limit for completing the steps necessary to perfect an appeal of this claim to the Board by filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely perfected should this claim be returned to the Board for further appellate consideration.

4.  Then readjudicate the appeals for service connection for hypertension and anal pruritus, for an increased rating for a service-connected spine disability, and for SMC based on loss of use of the lower extremities, with consideration of all of the evidence of record, including any additional VA treatment records received since the March 2011 supplemental statement of the case.  With respect to the claim for an increased rating for a service-connected spine disability, the AMC must also consider potential staged ratings, and the former and revised criteria for evaluating spine disabilities.

If the appeals are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






							(Continued on the Next Page)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


